DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 4, 8, 9 and 12 are objected to because of the following informalities:  
Claim 4 line 1 recites, “a plurality,” claim should be amended to recite –the plurality--.
Claim 8 lines 1 and 2 both recite, “the width,” claim should be amended to recite –a width--. 
Claim 9 line 2 recites, “the front side,” claim should be amended to recite –a front side--. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. [US 9,071,025] in view of Shuey et al. [US 2005/0170700] and Hsieh et al. [US 2020/0412060].
Regarding claim 1, Uozumi discloses a socket, comprising: a housing (fig. 1a; 2) that is in a box shape with an opening (fig. 3a; 2a) and is provided with a matrix of penetration holes (fig. 1a; square holes at the bottom of 2) at a bottom portion (fig. 1a; bottom flat surface of 2); a plurality of contacts (fig. 1a; 4, 1, see fig. 7a) comprising contacts for ground (1) and respective pairs of contacts (4) for signal transmission; a plurality of insulating members (fig. 7a; insulating portion of 20 i.e. 4a) which support the plurality of contacts (1, 4) and are pressed into the housing (2) in such a manner that the contacts (1, 4) are exposed on an opposite side (bottom side) of the opening (2a) from the penetration holes (square holes at the bottom of 2) of the housing (2); and wherein the respective pairs (pairs of 4) of contacts (4) for signal transmission are arranged apart from each other in a row direction (fig. 8a; x1, x2) and a column direction (fig. 8a; y1, y2) of the matrix (square holes at the bottom of 2), the contacts for ground (1) are separately arranged at adjacent positions in the row direction (x1, x2) and adjacent positions in the column direction (y1, y2) in each of the respective pairs of contacts (pairs of 4) for signal transmission to surround the pairs (pairs of 4).
	Regarding claims 1 and 3, Uozumi does not disclose contacts for high-speed differential transmission, a plurality of conductive resin members fitted at positions of the plurality of insulating members in contact with the contacts for ground [claim 1]; wherein a conductivity of the conductive resin member is 5 S/m to 1000 S/m [claim 3].
Regarding claim 1, Shuey teaches contacts (fig. 2a; S1+, S1-) for high-speed differential transmission (Abstract, first two sentences).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate contacts for high-speed differential transmission as suggested by Shuey for the benefit of providing improved signal performance at high frequencies in order to transmit complex electrical signals.
Furthermore regarding claims 1 and 3, Uozumi modified by Shuey still does not disclose a plurality of conductive resin members fitted at positions of the plurality of insulating members in contact with the contacts for ground [claim 1]; wherein a conductivity of the conductive resin member is 5 S/m to 1000 S/m [claim 3].
Regarding claims 1 and 3, Hsieh further teaches a plurality of conductive resin members (fig. 5; 140) fitted at positions of the plurality of insulating members (fig. 5; 121, 122) in contact (electrical) with the contacts for ground (fig. 6; 133); wherein a conductivity of the conductive resin member (140) is .1 S/m to 100 S/m.
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a plurality of conductive resin members fitted at positions of the plurality of insulating members in contact with the contacts for ground and a conductivity of the conductive resin member being  5 S/m to 1000 S/m as suggested by Hsieh for the benefit of providing improved protection against electrical interference, i.e. cross talk, in order to have optimum signal quality.

Regarding claim 2, Uozumi modified by Shuey and Hsieh has been discussed above. Uozumi disclose wherein the insulating member (4a of 20 is a synthetic resin, see Col 4 Ln 37-38) is LCP (liquid crystal polymer is an example of a synthetic resin).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. [US 9,071,025], Shuey et al. [US 2005/0170700] and Hsieh et al. [US 2020/0412060] as applied to claim 1 above, and further in view of Shen et al. [US 11,296,445].
Uozumi, Shuey and Hsieh disclose all of the claim limitations except wherein a plurality of conductive resin members in contact with a plurality of contacts for ground surrounding each of the respective pairs are in contact with each other.
However Shen teaches a plurality of conductive resin members (fig. 8; 12) in contact with a plurality of contacts for ground (fig. 2; 10d) surrounding each of the respective pairs (fig. 2; 10c) are in contact with each other (see fig. 8).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a plurality of conductive resin members in contact with a plurality of contacts for ground surrounding each of the respective pairs are in contact with each other as suggested by Shen for the benefit of further improving electromagnetic interference (EMI) shielding properties for a high frequency connector.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. [US 9,071,025], Shuey et al. [US 2005/0170700] and Hsieh et al. [US 2020/0412060] as applied to claim 1 above, and further in view of Heppner et al. [US 9,491,881].
Regarding claim 6, Uozumi, Shuey and Hsieh disclose all of the claim limitations except wherein the contact for high-speed differential transmission penetrates a portion of the insulating member to which the conductive resin member is not fitted and is supported at this portion, and the contact for ground penetrates a portion of the insulating member to which the conductive resin member is fitted and is supported at this portion.
However Heppner teaches the contact for signal transmission (fig. 4; contact that is accommodated in 144s) penetrates a portion (fig. 4; 132, 142s) of the insulating member (fig. 4; 130) to which the conductive resin member (fig. 10; 172) is not fitted and is supported at this portion, and the contact for ground (fig. 4; contact that is accommodated in 144g) penetrates a portion (fig. 4; 132, 142g) of the insulating member (130) to which the conductive resin member (172) is fitted and is supported at this portion.
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the contact for high-speed differential transmission penetrates a portion of the insulating member to which the conductive resin member is not fitted and is supported at this portion, and the contact for ground penetrates a portion of the insulating member to which the conductive resin member is fitted and is supported at this portion as suggested by Heppner for the benefit of further improving electromagnetic interference (EMI) shielding properties and improving the retention strength for grounding and signal contacts.

Regarding claim 7, Uozumi, Shuey and Hsieh disclose (Uozumi) wherein the insulating member (4a of 20) is in a rectangular parallelepiped-shape (see Col 4 Ln 37-39) with a plurality of concave portions (fig. 7a; notches between 4a) apart from each other in the row direction (x1, x2), concave portion (notches between 4a) having a width (depth of interpreted concave portion) in the column direction (y1, y2).
Regarding claims 7 and 9, Uozumi, Shuey and Hsieh do not disclose the conductive resin member is in a shape having a width in the column direction, and the conductive resin member is fitted to the concave portion of the insulating member [claim 7]; wherein positions of the conductive resin member on the front side of the column direction and positions of the conductive resin member on the rear side of the column direction are offset in the row direction by three contacts [claim 9].
Regarding claims 7 and 9, Heppner teaches the conductive resin member (172) is in a shape having a width (depth of 172) in the column direction (see mark-up below from fig. 3; CD), and the conductive resin member (172) is fitted to the concave portion (fig. 4; 146) of the insulating member (130); wherein positions of the conductive resin member (172) on the front side (mark-up; FS) of the column direction (CD) and positions of the conductive resin member (172) on the rear side (mark-up; RS) of the column direction (CD) are offset in the row direction (mark-up; RD) by three contacts (fig. 3; contacts that are loaded in 144s).

    PNG
    media_image1.png
    334
    434
    media_image1.png
    Greyscale
 Mark-up
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the conductive resin member being in a shape having a width in the column direction, and the conductive resin member is fitted to the concave portion of the insulating member and positions of the conductive resin member on the front side of the column direction and positions of the conductive resin member on the rear side of the column direction are offset in the row direction by three contacts as suggested by Heppner for the benefit improving the retention strength of a ground connector once loaded into an insulating member.

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Uozumi et al. [US 9,071,025], Shuey et al. [US 2005/0170700] and Hsieh et al. [US 2020/0412060] as applied to claim 1 above, and further in view of Tan et al. [US 2022/0149568].
Regarding claim 10, Uozumi, Shuey and Hsieh disclose all of the claim limitations except wherein the contact comprises: a base portion extending in a straight line; a solder connecting portion bent in an L-shape at a lower end of the base portion; and an inclined portion bent at an obtuse angle and extending with respect to the base portion at an upper end of the base portion, and a solder ball is fixed to the solder connecting portion.
However Tan teaches the contact comprises: a base portion (fig. 6; 21) extending in a straight line (fig. 6; 21 is flat, see fig. 5); a solder connecting portion (fig. 5; 23) bent in an L-shape (fig. 5; 23 forms a L-shape with 21) at a lower end (lower end of 21) of the base portion (21); and an inclined portion (fig. 5; 22) bent at an obtuse angle (angle 22 makes with 21) and extending with respect to the base portion (21) at an upper end (upper end of 21) of the base portion (21), and a solder ball (fig. 5; S) is fixed to the solder connecting portion (23).
Therefore it would have been further obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the contact comprising: a base portion extending in a straight line; a solder connecting portion bent in an L-shape at a lower end of the base portion; and an inclined portion bent at an obtuse angle and extending with respect to the base portion at an upper end of the base portion, and a solder ball is fixed to the solder connecting portion.

Allowable Subject Matter
Claims 5, 8, 11 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCUS E HARCUM/              Examiner, Art Unit 2831